Citation Nr: 0010247	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 
1993, for an award of a total rating for post traumatic 
stress disorder (PTSD).

2.  Whether the veteran is competent to handle his funds.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's spouse




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim of entitlement to an 
effective date prior to January 7, 1993, for an award of a 
total rating for PTSD and a determination that he was 
competent to handle his own funds.  The veteran subsequently 
perfected appeals of these decisions.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to a rating 
greater than 50 percent for his PTSD.  However, in a December 
1996 rating decision, the RO granted the veteran a total 
rating for his PTSD.  Because the benefit sought on appeal 
has been granted, this issue is no longer before the Board 
for appellate consideration.  

The issue of whether the veteran is competent to handle his 
own funds, will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was granted service connection for PTSD in 
October 1987 and a 30 percent evaluation was assigned. 

3.  On May 17, 1993, the veteran submitted a claim of 
entitlement to an increased rating for his service-connected 
PTSD, evaluated as 50 percent disabling at that time.  

4.  In an August 1994 decision, the RO awarded the veteran a 
total rating for his service-connected PTSD, effective 
January 7, 1993, the date he was admitted to the hospital for 
psychiatric treatment.  There are no other VA treatment 
records for the period preceding the receipt of the May 17, 
1993, claim.

5.  The evidence first indicates that the veteran's PTSD was 
totally disabling on January 7, 1993, when the veteran was 
hospitalized and records show that he was unable to engage in 
productive social and industrial activities.


CONCLUSION OF LAW

The requirements for an effective date prior to January 7, 
1993, for an award of a total rating for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(1999).  For increases in compensation, the effective date 
will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(o)(1) (1999) (emphasis added).  The effective date may also 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from the date of the 
increase.  38 C.F.R. § 3.400 (o)(2) (1999).  VA medical 
records may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed.  38 C.F.R. § 3.157 (1999).

The veteran filed a claim of entitlement to an increased 
rating for his service-connected PTSD on May 17, 1993, based 
on his VA psychiatric hospitalization from January 7, 1993, 
to February 1, 1993.  In an August 1994 decision, the RO 
awarded him a total rating (100 percent disability) for his 
PTSD, effective January 7, 1993, the date of his admission to 
the VA hospital.  There are no other VA records for the 
relevant time period preceding the receipt of the reopened 
claim that show treatment or findings regarding the veteran's 
PTSD.  

The veteran contends, in essence, that he is entitled to an 
effective date earlier than January 7, 1993, for the 
assignment of a total rating.  He maintains that the grant of 
a 100 percent evaluation should be effective to July 1986, 
the date his original claim of entitlement to service 
connection was filed, because medical evidence from 1986-88 
supports his contention that he was unemployable at that 
time.  

As noted, the earliest date upon which an increase in service 
connection may be awarded is the date on which it is 
factually determined that an increase in disability has 
occurred if the claim is received within one year from such 
date; otherwise it is the date of the receipt of the claim, 
whichever is later.  38 C.F.R. § 3.400 (o) (1999).  In the 
present case, the January 1993 VA hospitalization records are 
the only evidence received within a year of the veteran's May 
1993 claim.  These records show that the veteran was admitted 
for attempting to strangle his son, and that upon discharge 
he was deemed to need supervision to handle his funds and was 
given a Global Assessment Functioning (GAF) score of 40.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  A GAF of 40 is 
defined as "some impairment in reality testing or 
communication" OR "major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood."  Based on this evidence, the RO assigned an effective 
date of January 7, 1993, for the award of a total evaluation 
for PTSD, finding that his total disability was factually 
ascertainable from this date.  

While the veteran has submitted medical evidence from 1986 to 
1988 addressing the severity of his condition at that time, 
this evidence was considered in the RO rating decision of 
October 1987, and a June 1991 Board decision, which denied 
him an earlier effective date for an award of a 50 percent 
evaluation for his PTSD.  Consideration has also been made 
for all subsequent treatment records up to the January 1993 
report.  Most recently, in an unappealed November 1991 
decision, the RO denied the veteran's claim of entitlement to 
a rating greater than 50 percent for his PTSD, based on a 
July 1991 VA hospitalization.  The only medical evidence of 
record after July 1991 which addresses the veteran's PTSD is 
the January 1993 VA hospitalization report on which the 
veteran's current effective date is based.  

Consequently, there are no VA records associated with the 
claims file dated prior to January 1993 which could serve as 
an informal claim for benefits, as all prior treatment 
records have been so considered and adjudicated.  The law, by 
which the Board is bound, provides that reopened claims after 
final rating actions provide a legal basis for increases.  In 
this case, the pertinent date is January 7, 1993, the date of 
his VA hospitalization admission.  Because the RO has already 
assessed an effective date for the veteran's service-
connected PTSD based on this date, there is no valid basis 
for the assignment of an earlier effective date.  
Accordingly, the veteran's claim of entitlement to an 
effective date prior to January 7, 1993, for the award of a 
total disability rating for PTSD is denied.


ORDER

Entitlement to an effective date prior to January 7, 1993, 
for the award of a total rating for PTSD is denied.

REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of whether the 
veteran is competent to handle his VA funds.  Initially, the 
Board notes that the veteran was provided a VA examination in 
August 1999 at which he was found to be marginally competent.  
Although the RO provided him a rating decision subsequent to 
this examination, no supplemental statement of the case was 
issued regarding this claim, and no waiver of RO review was 
submitted to the file.  

More substantively, review of the record reveals that there 
is a contradiction in the medical evidence as to whether or 
not the veteran is competent to handle his VA funds.  Several 
VA hospitalization discharge summaries from 1993 and 1995 
note that the veteran is not competent to handle his VA 
funds, while February 1995 and June 1996 VA examination 
reports indicate that he is competent, and an August 1999 VA 
examination report notes that he is "marginally competent" 
to handle his VA funds.  Additionally, the Social Security 
Administration (SSA) has apparently determined that the 
veteran is not competent to handle his SSA benefits, as his 
daughter has been appointed his guardian for these benefits.  
Furthermore, his wife testified at a May 1996 hearing that 
the veteran was not competent to handle his funds.  None of 
the medical opinions of record address the opposing 
viewpoints on the veteran's competency.  Because it is not 
the function of the Board to make medical determinations, see 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), there is 
insufficient information in the record upon which the Board 
can make a decision as to whether the veteran is competent, 
and this issue is remanded for additional development.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an examination to determine if he is 
competent to handle his VA funds.  The 
claims file should be forwarded to the 
examiner prior to the examination for 
review.  Upon review of the claims file 
and evaluation of the veteran, the 
examiner should render an opinion as to 
whether the veteran is competent to 
handle his VA funds, specifically 
addressing the findings of the VA 
hospitalization reports which have found 
him incompetent in this area and the 
prior VA examination report findings.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, to include all the examination 
reports.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 


- 5 -


